Case 2:21-cr-00226-SPL Document1 Filed 11/16/20 Page 1 of 3

 

 

 

 

Date of Arrest: 11/13
United States District Court
DISTRICT OF ARIZONA
UNITED STATES OF AMERICA, )| Magistrate CaseNo. 2O-\4loloM 7
Plaintiff, J !
)
Vs.
)
Pablo Molina GERMAN-Cardona ; | CORRENTE VOL ATERY OF
AKA: None Known }| Title 8, United States Code, Section 1326(a),
dagen )] enhanced by (b)(1) (Re-Entry After Removal),
OB: 1974 )} Felony
Citizen of: Honduras )
Defendant )
)
)

 

 

 

 

 

 

The undersigned complainant being duly sworn states:

COUNT 1

That on or about November 13, 2020 Defendant Pablo Molina GERMAN-Cardona, an
alien, was found in the United States at or near San Luis, Arizona, within the District of
Arizona, after having been previously denied admission, excluded, deported, and removed from
the United States to Mexico through the port of Phoenix, Arizona, on or about May 18, 2016.
The Secretary of the Department of Homeland Security not theretofore having consented to any
reapplication by the Defendant for admission into the United States, in violation of Title 8,
United States Code, Section 1326(a), enhanced by (b)(1) (Felony).

And the complainant further states that this complaint is based on the attached Statement
of Facts incorporated herein by reference.

Merteibai Bap ANA Lous he

Gul. fer LC

Das

Stottaiure of Complainary
Noe Hernandez

Border PAtro] Agent
Sworn to before me and subscribed telephonically, °

ovember at Arizona

—____ November 16, 2020
Date City wa

es F. Mete nited States MapistrateJudge ae j
Name & Title of Judicial Officer Tea Officer :

 

 

 

 
Case 2:21-cr-00226-SPL Document1 Filed 11/16/20 Page 2 of 3

UNITED STATES OF AMERICA, .
Vs,

Pablo Molina GERMAN-Cardona
AKA: None Known
072912965

STATEMENT OF FACTUAL BASIS

The complainant states that this complaint is based upon the statements of the apprehending
officers, that the Defendant was found and arrested on or about November 13, 2020, near San Luis,
Arizona. Questioning of the Defendant by agents revealed that the Defendant is a citizen of Honduras
and not in possession of valid documents allowing him to enter or remain in the United States,

By questioning the Defendant and through record checks, agents determined the Defendant
was first ordered removed at or near Los Angeles, California on or about January 18, 1996. The
Defendant has been removed on three previous occasions, The Defendant was most recently
removed on or about May 18, 2016, through the port of Phoenix, Arizona, subsequent to a conviction
in a United States District Court, District of Arizona on or about March 07, 2016, for the crime of 8
USC 1326 Re-entry of removed aliens, a felony.

Agents determined that on or about November 13, 2020, the Defendant re-entered the
United States without the Secretary of the Department of Homeland Security having consented to
reapplication by the Defendant for admission into the United States.

To the best of my knowledge and belief, the following is a list of Border Patrol law
enforcement personnel present during interviews, statements and questioning of the Defendant in this
matter from initial contact through the writing of this document: BPA’s Ismael Piceno, Hieu Thong,

Zane Cress and Victor Ruiz.

To the best of my knowledge and belief, the following is a list of all Border Patrol law
enforcement personnel not already mentioned above who were present and/or took part in other parts
of this investigation (e.g,, arrest, search, proactive investigation, surveillance, etc) from initial field
contact through the writing of this document; BPA James A. Cruz,

Buf

Signature of Complatnnat 7

Sworn to before me and subscribed telephonically,

 
 
 

__ November 16, 2020

Dale udicial Officer

   

«De

 

 
Case 2:21-cr-00226-SPL Document1 Filed 11/16/20 Page 3 of 3

Probable Cause Statement

I, Border Patrol Agent Noe Hernandez, declare under penalty of perjury, the following is
true and correct:

Defendant: Pablo Molina GERMAN-Cardona
Dependents: - None

IMMIGRATION HISTORY: The Defendant is an illegal alien and has been apprehended
by the United States Border Patrol on three previous

occasions. The Defendant has been removed a total of

three three times.
CRIMINAL HISTORY:
DATE LOCATION OFFENSE DISPOSITION
05/23/1994 Inglewwod, CA Dangerous Drugs/Narcotics Fine
03/25/2009 San Diego County, CA Barges hs Desiree, 4 Years Prison
01/03/1996 Lox Angeles, CA maeeations Mavens
t Controlled Substance 45 Days Jail, 36 Mos. Probation, Fine

The complainant states that this complaint is based upon the statements of the apprehending officers,
that the Defendant was found and arsested on or about November 13, 2020, near San Luis, Arizona,
Questioning of the Defendant by agents revealed that the Defendant ig a citizen of Honduras and not
in possession of valid documents allowing him to enter or remain in the United States,

Narrative:

By questioning the Defendant and through record ohecks, agents determined the Defendant was first
ordered removed at or near Los Angeles, California on or about January 18, 1996. The Defendant has
been removed on three previous occasions, The Defendant was most recently removed on or about

May 18, 2016, through the port of Phoenix, Arizona, subsequent to a conviction in a United States
District Court, District of Arizona on or about March 07, 2016, for the crime of 8 USC 1326 Re-entry

of removed aliens, a felony.

Agents determined that on or about November 13, 2020, the Defendant re-entered the United States
without the Secretary of the Department of Homeland Security having consented to reapplication by

the Defendant for admission into the United States.

To the best of my knowledge and belief, the following is a list of Border Patrol law enforcement
personnel present during interviews, statements and questioning of the Defendant in this matter from
initial contact through the writing of this document: BPA’s Ismael Piceno, Hieu Thong, Zane Cress

and Victor Ruiz.

To the best of my knowledge and belief, the following is a list of all Border Patrol law enforcement
personnel not already mentioned above who were present and/or took part In other parts of this
investigation (¢.g,, arrest, search, proactive investigation, surveillance, etc) ftom initial field contact

through the writing of this document; BPA James A, Cruz.
Executed on: Noverber14, 2020 Time: 08:11 AM MST

Signed: Noe Hernandez, Border Patrol Agent ZZ... <a ao

 

 
